FILED
                                                                         July 19, 2016
                                                                 In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division Ill




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE
 THE STATE OF WASHINGTON,                       )
                                                )        No. 33548-8-111
                      Respondent,               )
                                                )
        v.                                      )
                                                )        UNPUBLISHED OPINION
 JUSTIN TAYLOR,
                                                )
                                                )
                      Appellant.


       KORSMO, J. -   Following Justin Taylor's convictions for possession of a stolen

motor vehicle and second degree possession of stolen property, the sentencing court

imposed legal financial obligations (LFOs) that included a mandatory $100

deoxyribonucleic acid (DNA) collection fee under RCW 43.43.7541. Mr. Taylor

contends the mandatory DNA collection fee violates substantive due process and equal

protection principles. We decline to address these issues raised for the first time on

appeal, and affirm the judgment and sentence.

                        FACTS AND PROCEDURAL HISTORY

       A jury found Mr. Taylor guilty as charged of possession of a stolen motor vehicle

and second degree possession of stolen property. His criminal history included 16 prior

felony convictions. The court imposed concurrent sentences of 57 and 29 months
No. 33548-8-III
State v. Taylor


respectively for the crimes. The court also imposed only mandatory LFOs, including a

$500 victim assessment, a $200 criminal filing fee, a $100 DNA collection fee, and $500

victim restitution. Mr. Taylor did not object to imposition of any of the LFOs and did not

raise any constitutional claims regarding the DNA collection fee.

                                       DISCUSSION

       Mr. Taylor first contends the $100 DNA collection fee mandated by RCW

43.43.7541 violates substantive due process when applied to defendants who lack ability,

to pay the fee. The statute reads in relevant part:

       Every sentence imposed for a crime specified in RCW 43.43.754 must
       include a fee of one hundred dollars. The fee is a court-ordered legal
       financial obligation as defined in RCW 9.94A.030 and other applicable
       law. For a sentence imposed under chapter 9.94A RCW, the fee is payable
       by the offender after payment of all other legal financial obligations
       included in the sentence has been completed. For all other sentences, the
       fee is payable by the offender in the same manner as other assessments
       imposed.

RCW 43.43.7541. Mr. Taylor concedes the State of Washington possesses a legitimate

state interest to fund the DNA database, but he contends that assessing the fee against

defendants who cannot pay does not rationally serve that interest.

       A party generally may not raise a new argument on appeal that the party did not

present to the trial court. RAP 2.5(a); In re Det. ofAmbers, 160 Wn.2d 543, 557 n.6, 158

P.3d 1144 (2007). A party may, however, raise a manifest error affecting a constitutional

right for the first time on appeal. State v. McFarland, 127 Wn.2d 322, 333, 899 P.2d

1251 (1995).

                                              2
No. 33548-8-III
State v. Taylor


       We decline to address Mr. Taylor's argument because the record in the trial court

is insufficiently developed to support an inability to pay $100. Therefore, in accordance

with our holding in State v. Stoddard, 192 Wn. App. 222, 228, 366 P.3d 474 (2016), Mr.

Taylor does not show manifest constitutional error. He waived his due process challenge

to the DNA fee by failing to raise it in the trial court. We also note that this court does

not address the constitutionality of a recoupment order before collection action or

imposition of a penalty for nonpayment. State v. Blank, 131 Wn.2d 230, 241-42, 930

P.2d 1213 (1997) (constitutional challenge turns on defendant's financial circumstances

at time of recoupment).

       Mr. Taylor next contends RCW 43.43.7541 violates equal protection because it

irrationally requires some defendants who were previously sentenc.ed to pay a DNA

collection fee multiple times, while others need only pay once. Mr. Taylor also did not

make this argument in the trial court and the record does not contain the necessary details

to resolve it. In accordance with Stoddard and RAP 2.5(a), we decline to address his

equal protection claim for the first time on appeal.

       Mr. Taylor finally contends the court abused its discretion by ordering him to

submit to a DNA collection when he has done so previously. He points to RCW

43.43.754(2) (subsequent submission is not required if the state patrol crime laboratory

already has the individual's DNA sample) and asserts there is no evidence that his DNA

was not already collected in prior criminal convictions. We find no error.


                                              3
No. 33548-8-III
State v. Taylor


         Mr. Taylor's judgment and sentence form specified a DNA sample need not be

collected if the Washington State Patrol was already in possession of a sample. This is

consistent with Washington law. See RCW 43.43.754(l)(a), (2). The trial court did not

breach the statute, particularly given that Mr. Taylor supplies no evidence for his

contention that he already submitted to a DNA collection. See State v. Thornton, 188

Wn. App. 371, 373-74, 353 P.3d 642 (2015) (contention reviewable only if record

contains information indicating state patrol crime lab already has defendant's DNA on

file).

         Affirmed.

         A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




         Lawrence-Berrey, J.
                                     j


                                              4